J-A22015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: B.C.D., A MINOR CHILD               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.A.D., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 458 WDA 2022

                Appeal from the Decree Entered March 31, 2022
       In the Court of Common Pleas of Clarion County Orphans' Court at
                             No(s): 336 OC 2021

    IN RE: B.C.D., A MINOR CHILD               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.A.D., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 459 WDA 2022

                Appeal from the Decree Entered March 31, 2022
       In the Court of Common Pleas of Clarion County Orphans' Court at
                             No(s): 337 OC 2021


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                             FILED: September 8, 2022

        In this consolidated appeal,1 Appellant, M.A.D., (“Father”) appeals from

the March 31, 2022 decrees terminating his parental rights to his dependent

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1In a May 31, 2022 per curiam order, this Court consolidated the two appeals
sua sponte.
J-A22015-22



children, B.C.D., a male child born in June 2018, (“Son”) and B.C.D., a female

child born in March 2016, (“Daughter”) (collectively, “the children”), pursuant

to Section 2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938. We vacate

the termination decrees and remand this case in accordance with this

memorandum.

       The record demonstrates that on October 27, 2021, the children’s

biological mother, A.M.D., (“Mother”) filed a petition for involuntary

termination of Father’s parental rights as to Son at orphans’ court docket

number 336 OC 2021. That same day, Mother filed a petition for involuntary

termination of Father’s parental rights as to Daughter at orphans’ court docket

number 337 OC 2021.2 See Petition for Termination of Parental Rights to Son,

10/27/21; see also Petition for Termination of Parental Rights to Daughter,

10/27/21.      Mother’s fiancé, T.D.F., (“Fiancé”) joined both petitions for

involuntary terminate of Father’s parental rights.3    On October 27, 2021,

Mother and Fiancé also filed a report of Fiancé’s intent to adopt the children,

upon termination of Father’s parental rights. See Report of Intention to Adopt

Son, 10/27/21; see also Report of Intention to Adopt Daughter, 10/27/21.



____________________________________________


2 In both petitions for involuntary termination of Father’s parental rights,
Mother asserted that Father’s parental rights should be terminated pursuant
to 23 Pa.C.S.A. § 2511(a)(1), (a)(2), and § 2511(b).

3 Fiancé joined both petitions as a party-petitioner seeking the involuntary
termination of Father’s parental rights to the children.


                                           -2-
J-A22015-22



       On November 1, 2021, the trial court appointed Gina Bianco, Esquire

(“Attorney Bianco”) to represent the legal and best interests of the children.

Trial Court Order, 11/1/21.        That same day, the trial court also appointed

Danielle N. Melillo, Esquire to represent Father, who was incarcerated at a

state correctional institution. Id. A termination hearing was held on March

22, 2022, at which Mother’s and Fiancé’s counsel, counsel for the children,

and Father’s counsel, as well as Mother, Father, and Fiancé, participated.4

       After concluding the termination hearing, the trial court made the

following findings of fact:

       [Daughter] was born [in] March [] 2016. From March 2016[,] to
       October 2016, [Father] drove [a] truck [as part of his
       employment] and was gone [from the home] for weeks at a time.
       After October [2016,] he was home for a day or two, but when he
       was home[,] he was always at the bar or [using] drugs. Mother
       was the sole caregiver of [Daughter].

       Father went to an inpatient drug and alcohol [rehabilitation
       facility] for about a month in March or April 2018. When he got
       out, he [admitted to Mother] that he had been using
       [methamphetamine], cocaine, pills, and anything else he could
       get his hands on.

       He also went to a mental health facility [for treatment5] and
       admitted his drug abuse to [Mother]. After [being released from
____________________________________________


4 Father participated in the termination hearing via video conference due to
his incarceration status. N.T., 3/22/22, at 2.

5 The trial court found that Father “went to a mental health facility on a 302
placement” which is an involuntary emergency examination and treatment
commitment pursuant to 50 P.S. § 7302 of the Mental Health Procedures Act.
See Trial Court Opinion, 3/31/22, at 3; see also 50 P.S. § 7302. The record
reflects, however, that Father voluntarily committed himself to the mental



                                           -3-
J-A22015-22


       rehabilitation], the relationship between [Mother] and [Father]
       was very rocky.          [Father] met another woman at [the
       rehabilitation facility] and [posted] pictures of her as his girlfriend
       [on social media]. He never returned to live with [Mother]. He
       left [Mother] alone to care for [Daughter].

       [Son] was born [in] June [] 2018. Father was not present when
       he was born. He [allowed Mother] to care for his son.

       Mother filed a complaint in divorce[] and for custody with [the
       trial] court on August 22, 2018. [Mother and Father] agreed to a
       consent order for custody on October 3, 2018. They agreed
       [Mother] would have sole physical custody of [Son] and primary
       physical custody of [Daughter] and [Father] would have periods
       of supervised custody with [Daughter]. There is no provision in
       the [consent] order for [Father] to have physical custody of [Son]
       because [Father] did not claim [Son] was his child and he did not
       want custody.

       The [trial] court issued a divorce decree on December 12, 2018.

       Father had minimal contact with [Daughter] until he started
       attending supervised visits at [an outpatient psychiatric clinic] in
       October 2018. [The outpatient psychiatric clinic] reported to the
       [trial] court that [Father] attended two [one-]hour supervised
       visits [with Daughter] in October 2018, three [two-]hour visits in
       November [2018], one [two-]hour visit in December [2018], and
       one [two-]hour visit on January 7, 2019. The visits went well.
       Father did not attend any other visits in January [2019,] because
       he was incarcerated on a probation violation. Mother took both
       children to each of the supervised visits, but [Father] never asked
       to see [Son].

       Father was incarcerated in the Clarion County Jail in January
       2019[,] because during a probation check, the [probation] officer
____________________________________________


health facility for treatment pursuant to 50 P.S. § 7201 of the Mental Health
Procedures Act. See N.T., 3/22/22, at 13 (stating, “I [(Mother)] filled out the
paperwork for him to be 302’d but he ended up going willingly so that he could
keep his handgun permit”); see also 50 P.S. § 7201 (stating, “[a]ny person
14 years of age or over who believes that he[, or she,] is in need of treatment
and substantially understands the nature of voluntary treatment may submit
himself[, or herself,] to examination and treatment under this act, provided
that the decision to do so is made voluntarily”).


                                           -4-
J-A22015-22


     found [Father] possessed [methamphetamine]. As a result of the
     incarceration, [the trial] court issued an order on February 4,
     2019[,] rescinding [Father's] custody rights to [Daughter] and
     canceling the supervised visits at [the outpatient psychiatric
     clinic].

     Father filed handwritten petitions [with the trial court] from []
     jail[,] asking for contact with the children. The [trial] court
     [entered] an order on December 11, 2019[,] directing the parties
     to participate in [a parenting] program at the jail.         Father
     completed some, but not all[,] of the modules of the program.
     Mother did not take the children to the jail for visits because she
     thought it was not a good place for young children.

     When [Father] got out of the county jail, he relapsed. While under
     the influence of drugs [or] alcohol, [Father] drove a vehicle and
     struck and killed a man as [the man] was standing in his yard.
     Father was convicted of vehicular homicide while [driving under
     the influence]. On February 14, 2020, [the trial] court sentenced
     [Father] to a minimum sentence in state prison of seven and
     one[-]half years[’ incarceration].

     Mother filed a petition for modification of [the] prior custody
     agreement. Upon the agreement of the parties, the [trial] court
     issued an order on February 25, 2020[,] awarding sole legal
     custody and primary physical custody of both children to [Mother].
     In paragraph 3 [of said order], the [trial] court stated, ["]visitation
     or contact between Father and the minor children shall be at the
     discretion of Mother only."

     Father [] made multiple attempts to communicate with the
     children by sending letters to [Mother], addressed to two different
     post office boxes.     Most of his letters [were] returned as
     undeliverable. There has been confusion about which [post office]
     box [address Father] was to use. Exhibit 16 is the order of court
     [entered] April 15, 2021[, at the conclusion of] a pre-trial
     conference on [Father's] petition for modification of custody. The
     [trial] court stated in paragraph 1 [of said order] that due to
     [Father's] incarceration in state prison "in-person visitation with
     the two minor children is not feasible or appropriate at this point
     in time."

     The order was a final order[,] and no trial was scheduled.

     Father wrote to [Mother] on April 18, 2021[,] asking her to [] visit
     him in prison and to communicate with him in writing. [Father’s

                                      -5-
J-A22015-22


       letter] is in the nature of a love letter. [In the letter, Father]
       stated he was not going to ask to see the children. Father said he
       expects to be released from prison on May [6], 2027. He admitted
       he was "so mentally gone from so much drug use" and he was
       wrong to blame [Mother] and to make her raise the children alone.

       Before he was incarcerated in state prison, [Father] never asked
       to see [Son]. He believed the child was not his. He has never
       seen [Son].

Trial Court Opinion, 3/31/22, at 3-6 (extraneous capitalization and record

citations omitted).      On March 31, 2022, the trial court granted Mother’s

petitions for involuntary termination of Father’s parental rights to Daughter

and Son. Trial Court Decrees, 3/31/22. This appeal followed.6

       Father raises the following issues for our review:

       1.     Whether the trial court erred in [involuntarily] terminating
              [Father’s]  parental    rights    under    23     Pa[.]C.S.A.
              § 2511(a)(2)?

       2.     Whether the trial court committed an error [or] abuse of
              discretion in finding that the termination of [Father’s]
              parental rights was in the child's best interest in accordance
              with 23 Pa[.]C.S.A. § 2511(b)?

Father’s Brief at 3 (extraneous capitalization omitted).7




____________________________________________


6 Father filed separate notices of appeal at trial court docket numbers 336 OC
2021 and 337 OC 2021. Although not ordered to do so, Father filed a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
The trial court subsequently filed its Rule 1925(a) opinion, relying on its March
31, 2022 opinion.

7Mother filed an appellate brief in this matter. Attorney Bianco did not file
an appellate brief in this matter on behalf of the children.


                                           -6-
J-A22015-22



      Preliminarily,   we   must   address   whether   Mother’s   petitions   for

involuntary termination of Father’s parental rights comply with the Adoption

Act, as this implicates a court’s jurisdiction to hear such a petition. See In re

E.M.I., 57 A.3d 1278, 1284-1285 (Pa. Super. 2012) (stating, “[s]trict

compliance with the Adoption Act is a prerequisite to the court's jurisdiction

to hear a petition to terminate parental rights in connection with a proposed

adoption”); see also In re Adoption of K.M.G., 219 A.3d 662, 668

(Pa. Super. 2019) (stating, “it is foundational that jurisdictional questions may

be raised sua sponte” (citation omitted)), aff’d, 240 A.3d 1218 (Pa. 2020).

      Section 2512 of the Adoption Act states that a “petition to terminate

parental rights with respect to a child under the age of 18 years may be filed

by [e]ither parent when termination is sought with respect to the other

parent.” 23 Pa.C.S.A. § 2512(a)(1). Such a petition filed under Section 2512

“shall also contain an averment that the petitioner will assume custody of the

child until such time as the child is adopted.” 23 Pa.C.S.A. § 2512(b)(2)

(emphasis added); see also In re Adoption of L.J.B., 18 A.3d 1098, 1108

(Pa. 2011) (stating, “the sole purpose of termination is to remove any

hinderance to the potential adoption of a child”). “Thus, the petitioning parent

must demonstrate that an adoption of the child is anticipated in order for

the termination petition to be cognizable.” In re Adoption of M.R.D., 145

A.3d 1117, 1120, 1126 (Pa. 2016) (emphasis added, citations omitted); see

also L.J.B., 18 A.3d at 1109 (stating that, a petition for involuntary

termination of a parent’s parental rights filed by another natural parent is

                                      -7-
J-A22015-22



potentially moot when it cannot be effectuated due to the absence of an

anticipated adoption of the child); E.M.I., 57 A.3d at 1285 (stating, “[e]ven

when a Section 2512(a)(1) petition might satisfy the statutory requirements

for termination [pursuant to Section 2511], a [trial] court still cannot grant

the petition without a corresponding plan for an anticipated adoption of the

child”).8

       Section 2512(b)'s adoption requirement is consistent with the
       rationale behind permitting the involuntary termination of a
       parent's rights, which [] is to dispense with the need for parental
       consent to an adoption when, by choice or neglect, a parent has
       failed to meet the continuing needs of the child, rather than to
       punish an ineffective or negligent parent, or provide a means for
       changing the surname of the child.

M.R.D., 145 A.3d at 1120 (quotation marks and citation omitted); see also

E.M.I., 57 A.3d at 1286 (stating, “the Legislature intended the petition for

involuntary termination of parental rights to be available solely as an aid to

adoption”).


____________________________________________


8 In this case, Mother, not an agency, seeks involuntary termination of Father’s
parental rights to the children. Thus, under Pennsylvania law, Mother must
demonstrate, inter alia, that adoption of the children is contemplated to
establish that her petitions are cognizable. 23 Pa.C.S.A. § 2512(b); see also
M.R.D. 145 A.3d at 1126. For reasons we shall explain in greater detail
herein, Mother (as the parent seeking termination) must relinquish her
parental rights under 23 Pa.C.S.A. § 2711(d)(1) before the prospective
adoption by Fiancé may be deemed valid. An exception under the Adoption
Act allows Mother to retain her parental rights only if a stepparent petitions to
adopt the children, or if Mother can demonstrate cause for why the trial court,
in its discretion, should permit noncompliance with the relinquishment of
parental rights requirement.


                                           -8-
J-A22015-22


        Because a termination petition filed by one parent against the
        other must occur in the context of an anticipated adoption, and
        because adoption is a statutory right, we note that the parent
        seeking termination must strictly comply with all pertinent
        provisions of the Adoption Act in order for the adoption to be valid.

M.R.D., 145 A.3d at 1120.

        Pursuant to Section 2711 of the Adoption Act, a parent seeking

involuntary termination of the other parent’s parental rights must, inter alia,

consent to the adoption and relinquish his or her own parental rights to the

child. Id.; see also 23 Pa.C.S.A. § 2711(a)(3) (stating that, “consent to an

adoption shall be required” from the “parents or surviving parent of an

adoptee who has not reached the age of 18 years”), 23 Pa.C.S.A. § 2711(d)(1)

(stating that, a parent’s consent statement shall state, inter alia, “I

understand that by signing this consent I indicate my intent to permanently

give up all rights to this child” (emphasis added)).9

____________________________________________


9   Section 2711(d) states, in full, as follows:

        (d) Contents of consent.—

           (1) The consent of a parent of an adoptee under 18 years of
           age shall set forth the name, age[,] and marital status of the
           parent, the relationship of the consenter to the child, the name
           of the other parent or parents of the child and the following:

              I hereby voluntarily and unconditionally consent to the
              adoption of the above named child.

              I understand that by signing this consent I indicate my
              intent to permanently give up all rights to this child.




                                           -9-
J-A22015-22




____________________________________________


              I understand such child will be placed for adoption.

              I understand I may revoke this consent to permanently give
              up all rights to this child by placing the revocation in writing
              and serving it upon the agency or adult to whom the child
              was relinquished.

              If I am the birth father or putative father of the child, I
              understand that this consent to an adoption is irrevocable
              unless I revoke it within 30 days after either the birth of the
              child or my execution of the consent, whichever occurs later,
              by delivering a written revocation to (insert the name and
              address of the agency coordinating the adoption) or (insert
              the name and address of an attorney who represents the
              individual relinquishing parental rights or prospective
              adoptive parent of the child) or (insert the court of the
              county in which the voluntary relinquishment form was or
              will be filed).

              If I am the birth mother of the child, I understand that this
              consent to an adoption is irrevocable unless I revoke it
              within 30 days after executing it by delivering a written
              revocation to (insert the name and address of the agency
              coordinating the adoption) or (insert the name and address
              of an attorney who represents the individual relinquishing
              parental rights or prospective adoptive parent of the child)
              or (insert the court of the county in which the voluntary
              relinquishment form was or will be filed).

              I have read and understand the above and I am signing it
              as a free and voluntary act.

          (2) The consent shall include the date and place of its execution
          and names and addresses and signatures of at least two
          persons who witnessed its execution and their relationship to
          the consenter. The consent of an incarcerated parent of an
          adoptee may be witnessed by a correctional facility employee
          designated by the correctional facility. Any consent witnessed
          by a correctional facility employee shall list the address of the
          correctional facility on the consent.




                                          - 10 -
J-A22015-22



       Importantly, our Supreme Court explained,

       Requiring parental consent to the adoption and the relinquishment
       of [the] parental rights [of the parent seeking involuntary
       termination of the other parent’s parental rights] permits the child
       and the adoptive parent or parents to establish a new parent-child
       relationship. Thus, where no new parent-child relationship
       is contemplated, the involuntary termination of parental
       rights is not permitted under the Adoption Act.

M.R.D., 145 A.3d at 1120 (quotation marks, original brackets, and ellipsis

omitted; emphasis added); see also E.M.I., 57 A.3d at 1286 (stating, “[t]he

attendant plan for adoption serves the primary goal of the Adoption Act by

placing the child in a ‘new parent-child relationship’ with the adoptive

parent(s)”).

       Section 2903 of the Adoption Act provides an exception to the

relinquishment      of   parental   rights     requirement   prescribed   by   Section

2711(d)(1) whereby a petitioning parent may retain his or her parental status.

Section 2903 states that, “[w]henever a parent consents to the adoption of

his[, or her,] child by his[, or her,] spouse, the parent-child relationship

between [the parent] and his[, or her,] child shall remain whether or not he[,

or she,] is one of the petitioners in the adoption proceeding.” 23 Pa.C.S.A.

§ 2903 (emphasis added). Thus,



____________________________________________


          (3) In lieu of two witnesses a consent may be acknowledged
          before a notary public.

23 Pa.C.S.A. § 2711(d)(1-3).


                                          - 11 -
J-A22015-22


       [a]n exception to [the Section 2711(d)] relinquishment
       requirement exists[] in second-parent adoption cases where the
       adopting party is the spouse of the parent seeking
       termination - that is, in the context of a stepparent adoption.
       Indeed, where the parent consents to an adoption of his[, or her,]
       child by his or her spouse - i.e., the stepparent - the consenting
       parent is permitted to retain his or her parental rights.

M.R.D., 145 A.3d at 1120-1121 (emphasis added).             This exception to the

relinquishment requirement as set forth in Section 2903, however, “applies

solely to ‘stepparent’ situations and has no application to unmarried

persons.”10 In re Adoption of R.B.F., 803 A.2d 1195, 1197 (Pa. 2002); see

also L.J.B., 18 A.3d at 1108 (stating, “where no new parent-child relationship

is contemplated, the involuntary termination of parent rights is not permitted

under the Adoption Act” (original quotation marks and ellipses omitted)).

       In the case sub judice, Mother filed petitions, which were joined by

Fiancé as a party-petitioner, for involuntary termination of Father’s parental

rights to Son and Daughter, asserting that Fiancé “loves the child[ren] and

desires to adopt the child[ren].”         See Petition for Termination of Parental

____________________________________________


10 The requirement that the prospective adoptive parent be the spouse of the
parent seeking termination may seem draconian in light of the ever-evolving
societal norms pertaining to what constitutes a “family.” Nonetheless, such
requirement is necessary to prohibit the misuse of adoption proceedings by
spiteful parents seeking to involuntarily terminate the rights of unwanted
parents by enlisting grandparents, cousins, friends, and a litany of other
individuals having a close relationship with the child to stand in as prospective
adoptive parents so that involuntary termination of the unwanted parent’s
parental rights may be achieved. See M.R.D., 145 A.3d at 1129; see also
L.J.B., (stating, “the creation of parental termination absent stepparent
adoption would provide parents with a new [and] dangerous[] tactic in heated
custody disputes”).


                                          - 12 -
J-A22015-22



Rights as to Son, 10/27/21, at ¶6.; see also Petition for Termination of

Parental Rights as to Daughter, 10/27/21, at ¶6. Mother and Fiancé also filed

reports of Fiancé’s intent to adopt the children, stating that Fiancé “loves the

child[ren] and desires to adopt the child[ren].” See Report of Intention to

Adopt Son, 10/27/21, at ¶3.; see also Report of Intention to Adopt Daughter,

10/27/21, at ¶3.    In order for the petitions for involuntary termination of

Father’s parental rights to be cognizable by the trial court, however, Mother

was required to first demonstrate by clear and convincing evidence that (1)

the termination of Father’s parental rights was being sought in anticipation of

adoption; and (2) that she either relinquished her parental rights to the

children or that the prospective adoptive parent, i.e., Fiancé, was her spouse,

thus negating the requirement that Mother relinquish her parental rights in

anticipation of adoption. Although the pleadings filed by Mother and Fiancé

collectively maintained that involuntary termination of Father’s parental rights

was sought in anticipation of adoption of the children by Fiancé, neither

orphans court docket demonstrates that a petition for adoption was filed by

Mother and Fiancé conclusively evidencing that the termination was being

sought in anticipation of adoption. See E.M.I., 57 A.3d at 1288 (stating, a

trial court “should actually consider [a prospective] adoptive parent’s intent

to adopt and not merely accept [an] adoption averment on its face”).

Moreover, it is clear from a review of the record that at the time of the

termination hearing, Fiancé was not Mother’s spouse.        At the termination

hearing, Mother testified that she and Fiancé became engaged in 2020, and

                                     - 13 -
J-A22015-22



that their wedding was planned for some time in the fall of 2022.            N.T.,

3/22/22, at 29, 41 (indicating that a specific date had not been set for the

wedding). Similarly, Fiancé testified that he and Mother became engaged in

December 2020, but that a date for their wedding had not yet been selected.

Id. at 59-60.        Therefore, the spousal exception to the relinquishment

requirement is not applicable to the case sub judice.        See 23 Pa.C.S.A.

§ 2903; see also R.B.F., 803 A.2d at 1197.

       Nonetheless, when the marital status for purposes of the spousal

exception to the relinquishment requirement is not satisfied, our Supreme

Court has held that Section 2901 of the Adoption Act permits a trial court, in

its discretion, to permit the non-compliance upon a showing of cause as to

why the requirement has not been met for purposes of invoking the

exception.11 M.R.D. 145 A.3d at 1121. Section 2901 states as follows,

       Unless the [trial] court for cause shown determines otherwise, no
       decree of adoption shall be entered unless the natural parent or
       parents' rights have been terminated, the investigation required
       by [S]ection 2535 (relating to investigation) has been completed,
       the report of the intermediary has been filed pursuant to [S]ection
       2533 (relating to report of intermediary) and all other legal


____________________________________________


11In R.B.F., supra, our Supreme Court relied upon Section 2901 to afford
unmarried, same-sex partners (who were not permitted to marry under
then-current Pennsylvania law) the opportunity to show good cause why the
marital status requirement for the spousal exception should be waived where
the prospective adoptive parent sought to adopt the children of his or her
same-sex partner, who was the biological parent of the children. R.B.F., 803
A.2d at 1201-1203.



                                          - 14 -
J-A22015-22


      requirements have been met. If all legal requirements have been
      met, the [trial] court may enter a decree of adoption at any time.

23 Pa.C.S.A. § 2901. Thus, “there is no reasonable construction of the Section

2901 ‘cause shown’ language other than to conclude that it permits a

petitioner to demonstrate why, in a particular case, he or she cannot meet the

statutory requirements” of the Adoption Act R.B.F., 803 A.2d at 1201-1202.

      Here, it is clear from the record before us that Mother and Fiancé are

not married and that, as part of Mother’s petitions for involuntary termination

of Father’s parental rights, Mother did not relinquish her parental rights to Son

and Daughter in anticipation of adoption by Fiancé. Therefore, at the outset,

no new parent-child relationship was contemplated and, as such, the petitions

for involuntary termination of Father’s parental rights to the children were not

cognizable under the Adoption Act. Because the trial court did not consider

whether Mother’s petitions for involuntary termination of Father’s parental

rights to Son and Daughter were cognizable before addressing the underlying

merits of those petitions pursuant to Section 2511, Mother was not afforded

an opportunity to demonstrate by clear and convincing evidence that good

cause existed, under Section 2901, to permit Mother and Fiancé to proceed

with the termination petitions notwithstanding Mother’s noncompliance with

the legal requirements of the Adoption Act.      Like the unmarried parties in

R.B.F., supra, the opportunity to demonstrate good cause should have been

extended to Mother and Fiancé.




                                     - 15 -
J-A22015-22



       Therefore, we are constrained to remand this case to permit the trial

court to consider whether Mother can demonstrate by clear and convincing

evidence that good cause exists, under Section 2901, to permit Mother and

Fiancé to proceed with the termination petitions notwithstanding Mother’s

noncompliance with the legal requirements of the Adoption Act.        One way

Mother can satisfy her burden of satisfying the legal requirements of the

Adoption Act is to marry Fiancé and file amended termination petitions

averring that the legal requirements of the Adoption Act have been met. If,

however, the trial court determines that Mother and Fiancé are no longer in a

relationship or that Fiancé no longer intends to adopt the children, then the

trial court shall dismiss this matter as moot pursuant to 23 Pa.C.S.A. § 2512.

Finally, if the trial court determines that Mother and Fiancé are currently

unmarried but are still in a relationship and Fiancé intends to adopt the

children, the trial court shall conduct an evidentiary hearing to determine

whether good cause exists to proceed with the termination petitions despite

the fact that the legal requirements of the Adoption Act, and in particular the

spousal exception to the relinquishment requirement, have not been

satisfied.12
____________________________________________


12 In exercising its discretion to determine whether there is a showing of cause
for noncompliance with the requirements of the Adoption Act where the parent
and the prospective adoptive parent are not married, a trial court should be
mindful to examine whether the parent and prospective adoptive parent are
in a committed partnership and part of the same family unit in which they are
equals as between each other and are equals with respect to the children.



                                          - 16 -
J-A22015-22



       Consequently, for the reasons set forth herein, we vacate the March 31,

2022 decrees terminating Father’s parental rights to Son and Daughter and

remand this case in accordance with this memorandum.

       Decrees vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




____________________________________________


M.R.D., 145 A.3d at 1128. Moreover, a trial court should consider, and not
merely accept on its face, a declaration of a prospective adoptive parent’s
intent to adopt the child, “so that the issue of whether [the parent and
prospective adoptive parent] genuinely seek termination solely as an aid to
adoption to thereby establish a new parent-child relationship, the singular
concern of the Adoption Act, may properly be determined.” L.J.B., 18 A.3d
at 1108.


                                          - 17 -